I concur in the decision of the question submitted and the reasons given for it, but cannot associate myself with the concluding part of the opinion, because of a possibility (as it seems to me) that it may be taken as an expression of opinion that the appellant was convicted on false or mistaken testimony. This court would lack the knowledge of the case necessary to an opinion on that subject; the change of testimony after conviction would not be sufficient, standing alone, for we know that this occurs, not infrequently, when the truth of the original testimony cannot be doubted; and detection of the instances in which there has been perjury or mistake can well be left to those officials who are in closer contact with the cases, and have the power and responsibility for any action that may be called for. *Page 696